DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Non-Final First Office Action in response to the claims filed May 29, 2022; claims 35-56 are pending with claims 48-56 withdrawn as being drawn to a non-elected invention and/or species (see election/restriction section below).  

Election/Restrictions
Applicant’s election without traverse of the apparatus of Group 1 and Species B- Figures 2a-b, 3a-d, 5a-d, claims 37-47 in the reply filed on May 29, 2022 is acknowledged.
Claims 48-56 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 29, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 36 recites the limitation "the average anchoring-element outer cross-sectional area" in lines 2-3 of claim 36.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the Examiner is interpreting “the average anchoring-element outer cross-sectional area” to be referring to the same part as referenced by the at least 150% limitation in claim 35 (i.e. of an average wire cross-sectional area of the wire).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 35-45 and 47 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Werneth et al. (US 8,641,704).
Regarding claim 35, 36, Werneth discloses an apparatus comprising an implantable tissue anchor for delivery in a constrained state within a deployment tool (Ref 24, 33, 35; Ref 65; where the Examiner notes “implantable tissue anchor” is solely recited in the preamble and does not provide any distinct definitions of any of the claimed limitations; where Figure 17-18 show that Ref 24 is placed into the body and is therefore capable of being implantable into the heart for a procedure), the implantable tissue anchor comprising: an anchor shaft (Figure 10 see below); and a tissue-coupling element (Ref 24; Figures 8-10), which (a) extends from a distal end of the anchor shaft (Figure 10 see below), (b) comprises a wire (Ref 35) and a tip, which is fixed to a distal end of the wire (Ref 34; where Figures 8 and 9 show that the tip is fixed to a distal end of the wire Ref 35), and has, at a widest longitudinal site along the tip, a greatest tip outer cross-sectional area that equals at least 150% of an average wire cross-sectional area of the wire (Figures 8-10; where the Figures show that the tip has a greatest outer cross-sectional area at the widest longitudinal site; where Figures 8-10 additionally show that the greatest tip outer cross-sectional area is larger than two wire cross-sectional areas next to one another Ref 35, 32 and therefore is equal to at least 200% an average wire cross-sectional area), and (c) is shaped as an open shape (Ref 24; C11, L42-46; where Figure 9 Ref 24 shows the open shape of Ref 24) that is generally orthogonal to the anchor shaft when the tissue anchor is unconstrained by the deployment tool (Ref 24; Figure 10; where Ref 24 shown in Figure 10 is an open shape that is generally orthogonal to the shaft when the tissue anchor is unconstrained).  

    PNG
    media_image1.png
    655
    641
    media_image1.png
    Greyscale

Regarding claim 37, Werneth discloses that the greatest tip outer cross-sectional area is greater than 1 mm2 (C12, L1-9; where Figures 8-10 show that the tip is larger than the electrodes and is therefore greater than 1 mm2).  
Regarding claim 38, Werneth discloses that the tip comprises a frustoconical portion (Ref 34; Figures 8-10).  
Regarding claim 39, Werneth discloses that the anchor shaft has a central longitudinal axis that is straight when the tissue anchor is unconstrained by the deployment tool (Ref 35; see Figure 10 above, where Figures 10 and 8 show that the anchor shaft has a central longitudinal axis that is straight when unconstrained).  
Regarding claim 40, Werneth discloses that the anchor shaft (Ref 35) and the tissue-coupling element are integral to one another (Ref 35, 24, 33; where Figures 8-10 show that the shaft and coupling element are formed from Ref 35 and are therefore integral).  
Regarding claim 41, Werneth discloses that the open shape is an open loop 
having more than one turn when the tissue anchor is unconstrained by the deployment tool (Ref 24, 33; where Figures 9-10 show that the open loop can include more than one turn).  
Regarding claim 42, Werneth discloses that the open loop is shaped as a spiral when the tissue anchor is unconstrained by the deployment tool (Figures 9-10; Ref 24, 35; C11, L39-49).  
Regarding claim 43, Werneth discloses that the spiral is shaped as an elliptical spiral when the tissue anchor is unconstrained by the deployment tool (Ref 24, 33, 35; where Figure 10 shows that the spiral is shaped as an elliptical spiral when unconstrained).  
Regarding claim 44, Werneth discloses that the wire (Ref 35) extends from the distal end of the anchor shaft (Figure 10 see above) at a radially-outer end of the open loop when the tissue anchor is unconstrained by the deployment tool (Figure 10 see above).  
Regarding claim 45, Werneth discloses that when the tissue anchor is unconstrained by the deployment tool, if the tissue-coupling element (Ref 24) were to be projected onto a plane that is perpendicular to a central longitudinal axis of the anchor shaft, the open shape would surround between 170 and 355 degrees of a point in the plane, wherein the point falls on a projection onto the plane of a line segment that terminates at (a) a site at the end of the wire and (b) a proximal end of the tissue-coupling element (C11, L35-49; Figures 9-10; where the loop of the anchor is more than half a circle but less than 360 degrees as stated in C11 and therefore if the coupling element Ref 24 were to be projected onto a plane that is perpendicular to a central longitudinal axis of the shaft, the open shape would surround somewhere between 170 and 355 degrees of a point in the plane; where the point is capable of falling on a projection onto the plane of a line segment that terminates at a site at the end of the wire and a proximal end of the element Ref 24) .  
Regarding claim 47, in a slightly different interpretation, Werneth discloses an apparatus comprising an implantable tissue anchor for delivery in a constrained state within a deployment tool (Ref 45, 46, 47; where the Examiner notes “implantable tissue anchor” is solely recited in the preamble and does not provide any distinct definitions of any of the claimed limitations; where Figure 6 shows that Ref 25, 45, 46, 47 is placed into the body and is therefore capable of being implantable into the heart for a procedure), the implantable tissue anchor comprising: an anchor shaft (Figure 13 see below); and a tissue-coupling element (Ref 45, 46, 47; Figures 13), which (a) extends from a distal end of the anchor shaft (Figure 13 see below), (b) comprises a wire (Ref 45, 47) and a tip, which is fixed to a distal end of the wire (Ref 40; where Figures 13 shows that the tip is fixed to a distal end of the wire Ref 45, 47), and has, at a widest longitudinal site along the tip, a greatest tip outer cross-sectional area that equals at least 150% of an average wire cross-sectional area of the wire (Figure 13; where the Figure shows that the tip has a greatest outer cross-sectional area at the widest longitudinal site; where Figure 13 additionally shows that the greatest tip outer cross-sectional area is larger than two wire cross-sectional areas next to one another Ref 45, 47 and therefore is equal to at least 200% an average wire cross-sectional area), and (c) is shaped as an open shape (Ref 47, 45; where Figures 12, 13 Ref 47, 45 shows the open shape of Ref 45) that is generally orthogonal to the anchor shaft when the tissue anchor is unconstrained by the deployment tool (Ref 47, 45; Figure 12; where Ref 45 shown in Figure 12 is an open shape that is generally orthogonal to the shaft when the tissue anchor is unconstrained); wherein the tissue anchor is a first tissue anchor (Figures 12, 13; Ref 45, 47; where the right open shaped loop is the first tissue anchor), and wherein the apparatus further comprises: a second tissue anchor,  which is separate and distinct from the first tissue anchor (Figure 12; where the left open shaped loop seen near the left Ref 48 is a second tissue anchor; where the left loop is different than the right loop Ref 45 and is therefore separate and distinct); and one or more tethers  that couple the first tissue anchor to the second tissue anchor (Ref 43; where Ref 43 couples the first tissue anchor to the second tissue anchor and is therefore interpreted as one tether coupling the first and second tissue anchors in Figure 12).  

    PNG
    media_image2.png
    613
    621
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werneth et al. (US 8,641,704) in view of Spence et al. (US 2014/0379074).
Regarding claim 46, Werneth discloses that the wire can transition to the open shape when released from being constrained by the deployment tool to being unconstrained by the deployment tool (Ref 24, 35, 65), where in alternate sections Werneth discusses that the wires are biased to extend radially outward or that the wires are resiliently biased wires but fails to disclose the material of the wire or that the wire comprises a shape-memory alloy that automatically transitions to the open shape.
However Spence teaches a similar expandable apparatus having a spiral shape; where Spence additionally teaches that it is well known for an apparatus to include a preformed shape, where the apparatus can be composed of any material and/or designed in any manner that allows it to be activated during use to the preformed shape for example where the apparatus can be straightened and retain its shape upon release by forming the apparatus from a shape-memory alloy that causes the apparatus to automatically transition to the open shape when released from being constrained by the deployment tool to being unconstrained by the deployment tool (para [0107]).
Since Werneth teaches that the wires are biased to extend radially outward or that the wires are resiliently biased wires and Spence teaches that it is well known in the art to form an apparatus from a shape-memory alloy such as nitinol, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wires of Werneth to comprise a shape-memory alloy as suggested by Spence since such a modification provides a well-known material that allows the apparatus to be activated during use to a preformed shape, such that he apparatus upon release will automatically transition to the open shape.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 35, 47 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 14, 15 of U.S. Patent No. 11,389,152.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the limitations of claim 35 can be found in claims 1 and 14 of Patent ‘152.  The limitations of claims 47 can be found in claims 15 of Patent ‘152.  
Regarding claim 35, Patent ‘152 claims an apparatus comprising an implantable tissue anchor for delivery in a constrained state within a deployment tool, the implantable tissue anchor comprising: an anchor shaft (claim 1 and 14 see anchor shaft); and a tissue-coupling element, which (a) extends from a distal end of the anchor shaft, (b) comprises a wire and a tip, which is fixed to a distal end of the wire, and has, at a widest longitudinal site along the tip, a greatest tip outer cross-sectional area that equals at least 150% of an average wire cross-sectional area of the wire, and (c) is shaped as an open shape that is generally orthogonal to the anchor shaft when the tissue anchor is unconstrained by the deployment tool (see claim 1 and 14 see tissue coupling element).  
Regarding claim 47, Patent ‘152 claims that the tissue anchor is a first tissue anchor (claim 15 see first tissue anchor), and wherein the apparatus further comprises: a second tissue anchor (claim 15 see second tissue anchor), which is separate and distinct from the first tissue anchor; and one or more tethers that couple the first tissue anchor to the second tissue anchor (claim 15 see tether).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	Shank et al. (US 20120179086) -see Figure 4H-4P for example
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L COLELLO whose telephone number is (571)270-3212. The examiner can normally be reached Mondays 8-5pm, Tuesday-Thursdays 10-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.L.C/Examiner, Art Unit 3771                                                                                                                                                                                                        
/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771